DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment files 09/27/2021 has been entered. Claims 1-30 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every claim objection and some of the 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 05/25/2021.

Claim Objections
As noted above the Claim objections previously set forth have been overcome by amendment. However, new Claim objections necessitated by amendment are presented below.

Claims 1, 7, 13, and 19 are objected to because of the following informalities:  
Claim 1, line 7: “the suite of logs comprising” should be corrected to “the suite of logs comprises”.
Claim 7, line 4: “the suite of logs comprising” should be corrected to “the suite of logs comprises”.
Claim 7, line 3: “in the section” should be corrected to “in a
Claim 13, line 7: “the suite of logs comprising” should be corrected to “the suite of logs comprises”.
Claim 13, line 4: “in the section” should be corrected to “in a section”.
Claim 19, line 7: “the suite of logs comprising” should be corrected to “the suite of logs comprises”.
Claim 19, line 6: “in the section” should be corrected to “in a section”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
As noted above the some of the 35 USC 112 rejection previously set forth have been withdrawn. However, the 35 USC 112 rejection with respect to claim 5 is maintained.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 4, recites “where R is determined from the slope of Fig. 10”. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8, 11-14, 17-20, 23-26, and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more.

With respect to claim 1 the limitations:
defining an oil-water rock system without a gaseous phase;
	determining water saturation from the resistivity log and the density log of the suite of logs of the rock;
	determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil; and
	determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock.

	These limitations are directed to an Abstract idea and would fall within the “Mental Processes” grouping of Abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “defining an oil-water rock system without a gaseous phase”, as drafted, is an act of evaluation that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim language precludes the Step from practically being performed in the mind. For example “determining” in the context of this claim encompasses the user manually determining a water saturation from a seismic survey.
The limitation(s) regarding “determining water saturation from the resistivity log and the density log…”, as drafted, is an act of evaluation that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim language precludes the Step from practically being performed in the mind. For example “defining” in the context of this claim encompasses the user manually defining an oil-water rock system.
The limitation(s) regarding “determining a relative permeability ratio of the rock in the section”, as drafted, is an act of evaluation that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim language precludes the Step from practically being performed in the mind. For example “determining” in the context of this claim encompasses the user manually determining a relative permeability ratio.
The limitation(s) regarding “determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock”, as drafted, is an act of evaluation that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim language precludes the Step from practically being performed in the mind. For example “determining” in the context of this claim encompasses the user manually determining a relative permeability ratio.
Further, referring to the MPEP 2106.04, the recited judicial exceptions are analogous to court precedent such as a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claim do not impose any meaningful limits on practicing the 
“drilling a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped, the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase.” Which is recited at such a high level of generality that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
“obtaining a suite of logs of rock in the section of the wellbore using a logging equipment, wherein the suit of logs comprising a resistivity log and a density log of the rock”. Does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


-Improve the functioning of a computer, or to any other technology or technical field
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) computer functions. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of “a wellbore in a subterranean zone” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly with regards to “obtaining a relevant suite of logs of rock” is viewed as insignificant extra- solution activity as mere data gathering in a conventional way and, therefore does not provide an inventive 
Ikeda et al (US 20090159260 A1); de Prisco (US 9140117 B2); Li et al. (US 7565278 B2); Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.); Eyvazzadeh et al. (US 20070203681 A1); Ramkrishnan (U.S. 2017/0292377); and Ahmed (Ahmed, "Reservoir Engineering handbook," Elsevier, 2006, 1372 pages).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a wellbore in a subterranean zone”, and “obtaining a relevant suite of logs of rock” can be viewed as a field of use and any data and does not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claims 7, 13, 19, and 25 are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The independent claims 7, 13, 19, and 25 recite the additional elements of:
“A computing environment comprising one or more computers.”
“A computer-readable medium storing instructions executable by one or more processors to perform operations.”
These limitations are recited at a high-level of generality such that it is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Dependent claims 2, 5-6, 8, 11-12, 14, 17-18, 20, 23-24, 26, and 29-30 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).
Claims 2, 5-6, 8, 11-12, 14, 17-18, 20, 23-24, 26, and 29-30 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.
Claims 2, 8, 14, 20, 26 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.

Dependent claims 3-4, 9-10, 15-16, 21-22, and 27-28 are seen as integrating the recited judicial exceptions into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 18-19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. Publication No. 2011/0054796) in view of Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.) and Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1).

Regarding claim 1. (Currently Amended) Ikeda teaches:
A method comprising: 
drilling a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See Fig. 3 and para[0032]. Borehole 202, reservoir formation 200.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase (See para[0013]. The method is applied in transient zones where both water and oil are produced.);
defining an oil-water rock system without a gaseous phase (See Figure 2A and para[0013]: zones where both water and oil are produced.);
obtaining a suite of logs of rock in the section of the wellbore (See Fig. 4, Fig. 5, and para[0031]. Electrical logs.) using a logging equipment (See Fig. 3, Fig. 4, and para[0032]: downhole formation tester tool.), wherein the suit of logs comprising a resistivity log of the rock (See Fig. 5 and para[0031]. Electrical logs.); 
determining water saturation from the resistivity log or the suit of logs of the rock the suite of logs (See para[0031]. Water saturation can be provided by, for example, electrical logs.); 
determining a relative permeability ratio of the rock in the section (See Fig. 1 and para[0029]. Calculate the ratio of the relative permeability of the two fluids S18 (i.e. oil and water) using Equation A.), the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil (See para[0027]: equation A.).
Ikeda discloses the claimed invention except for:

determining water saturation from the density log of the suite of logs of the rock; and
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock.
Nevertheless Sheng teaches:
determine, using the relative permeability ratio, a flow rate of the oil phase through the rock (See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda to determine, using the relative permeability ratio, a flow rate of the oil phase through the rock such as that of Sheng. Ikeda and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Ikeda teaches, the relative permeability ratio = Kr0 / krw (See Equation A). Sheng teaches, in equation (4.14) that Mroc is equal to the relative 0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Ikeda, because substituting a known equation into another known equation would have resulted in the predictable result of determining the oil flow rate.
Sheng is silent as to the language of:
wherein the suit of logs comprising a density log of the rock; and
determining water saturation from the density log of the suite of logs of the rock.
Nevertheless Eyvazzadeh teaches:
wherein the suit of logs comprising a density log of the rock (See Fig. 3 and para[0003]: density.); and
determining water saturation from the density log of the suite of logs of the rock (See Fig. 2 and para[0049]: water saturation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda wherein the suit of logs comprising a density log of the rock; and determining water saturation from the density log of the suite of logs of the rock such as that of Eyvazzadeh. Ikeda and Eyvazzadeh are analogous to the instant application, because all of the references are directed to the same field of endeavor. Eyvazzadeh teaches, “The identification and evaluation of hydrocarbon productive intervals such as oil and gas reservoirs in a formation traversed by a well bore or borehole have historically been done by lowering instruments into a well and measuring petrophysical parameters such as formation resistivity and density” (See para[0003]). One of ordinary skill would have been motivated to modify Ikeda, because using a density log of the rock would help to evaluate the hydrocarbon production, as recognized by Eyvazzadeh.

Regarding claim 7. (Currently Amended) Ikeda teaches:
A computer-implemented method comprising:
defining an oil-water rock system without a gaseous phase (See Figure 2A and para[0013]: zones where both water and oil are produced.);
obtaining a suite of logs of rock in the section of a wellbore (See Fig. 4, Fig. 5, and para[0031]. Electrical logs.) using a logging equipment (See Fig. 3, Fig. 4, and para[0032]: downhole formation tester tool.), wherein the suite of logs comprising a resistivity log of the rock (See Fig. 5 and para[0031]. Electrical logs.);
receiving, by a computing environment comprising one or more computers (See Fig. 3: formation tester tool 203.), the suite of logs of the rock (See Fig. 5 and para[0031]. Electrical logs.) in the section of the wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See Fig. 3 and para[0032]. Borehole 202, reservoir formation 200.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase (See para[0013]. The method is applied in transient zones where both water and oil are produced.); 
determining, by the computing environment comprising one or more computers, a relative permeability ratio of the rock in the section (See Fig. 1 and para[0029]. Calculate the ratio of the relative permeability of the two fluids S18 (i.e. oil and water) using Equation A.), the (See para[0027]: equation A.).
Ikeda discloses the claimed invention except for:
wherein the suit of logs comprising a density log of the rock;
determine, by the computing environment comprising one or more computers and using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore.
Nevertheless Sheng teaches:
determine, by the computing environment comprising one or more computers (See Section 4.3, page 82: UTCHEM-9.0 simulator.) and using the relative permeability ratio, a flow rate of the oil phase through the rock in the section of the wellbore (See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
r0 / krw (See Equation A). Sheng teaches, in equation (4.14) that Mroc is equal to the relative permeability ratio multiplied by a ratio of the viscosities, multiplied by the normalized movable oil cross-section area. A person of ordinary skill in the art could have substituted equation (4.13) into equation (4.12) and determined the oil flow rate, q0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Ikeda, because substituting a known equation into another known equation would have resulted in the predictable result of determining the oil flow rate.
Sheng is silent as to the language of:
wherein the suit of logs comprising a density log of the rock.
Nevertheless Eyvazzadeh teaches:
wherein the suit of logs comprising a density log of the rock (See Fig. 3 and para[0003]: density.); and
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda wherein the suit of logs comprising a density log of the rock such as that of Eyvazzadeh. Ikeda and Eyvazzadeh are analogous to the instant application, because all of the references are directed to the same field of endeavor. Eyvazzadeh teaches, “The identification (See para[0003]). One of ordinary skill would have been motivated to modify Ikeda, because using a density log of the rock would help to evaluate the hydrocarbon production, as recognized by Eyvazzadeh.

Regarding claim 13. (Currently Amended) Ikeda teaches:
A computer-readable medium storing instructions executable by one or more processors (See Fig. 3: formation tester tool 203.) to perform operations comprising:
defining an oil-water rock system without a gaseous phase (See Figure 2A and para[0013]: zones where both water and oil are produced.);
obtaining a suite of logs of rock in the section of a wellbore (See Fig. 4, Fig. 5, and para[0031]. Electrical logs.) using a logging equipment (See Fig. 3, Fig. 4, and para[0032]: downhole formation tester tool.), wherein the suite of logs comprising a resistivity log of the rock (See Fig. 5 and para[0031]. Electrical logs.);
receiving a suite of logs of rock (See Fig. 5 and para[0031]. Electrical logs.) in a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See Fig. 3 and para[0032]. Borehole 202, reservoir formation 200.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase (See para[0013]. The method is applied in transient zones where both water and oil are produced.); 
(See Fig. 1 and para[0029]. Calculate the ratio of the relative permeability of the two fluids S18 (i.e. oil and water) using Equation A.), the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil (See para[0027]: equation A.).
Ikeda discloses the claimed invention except for:
wherein the suit of logs comprising a density log of the rock; and
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore.
Nevertheless Sheng teaches:
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore (See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
r0 / krw (See Equation A). Sheng teaches, in equation (4.14) that Mroc is equal to the relative permeability ratio multiplied by a ratio of the viscosities, multiplied by the normalized movable oil cross-section area. A person of ordinary skill in the art could have substituted equation (4.13) into equation (4.12) and determined the oil flow rate, q0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Ikeda, because substituting a known equation into another known equation would have resulted in the predictable result of determining the oil flow rate.
Sheng is silent as to the language of:
wherein the suit of logs comprising a density log of the rock.
Nevertheless Eyvazzadeh teaches:
wherein the suit of logs comprising a density log of the rock (See Fig. 3 and para[0003]: density.); and
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda wherein the suit of logs comprising a density log of the rock such as that of Eyvazzadeh. Ikeda and Eyvazzadeh are analogous to the instant application, because all of the references are directed to the same field of endeavor. Eyvazzadeh teaches, “The identification and evaluation of hydrocarbon productive intervals such as oil and gas reservoirs in a formation (See para[0003]). One of ordinary skill would have been motivated to modify Ikeda, because using a density log of the rock would help to evaluate the hydrocarbon production, as recognized by Eyvazzadeh.

Regarding claim 18. (Currently Amended) Ikeda teaches:
The medium of any one of claims 13, 
further comprising generating a plot of the relative permeability ratio versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image4.png
    66
    124
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    65
    135
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    60
    103
    media_image6.png
    Greyscale
.).
Ikeda is silent as to the language of:
a plot of water saturation and a total mobility of the water phase for the plurality of drawdown pressures and the first drawdown pressure.
Nevertheless Sheng teaches:
a plot of water saturation and a total mobility of the water phase for the plurality of drawdown pressures and the first drawdown pressure (See Page 80, Figure 4.2: water, oil, and total relative motilities.).
(See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Ikeda, because using the known technique of plotting total motility versus water saturation would have helped to make decisions on how to control the mobility in the enhanced oil recovery process, as recognized by Sheng.

Regarding claim 19. (Currently Amended) Ikeda teaches:
A system comprising: 
a computing environment comprising one or more computers (See Fig. 3: formation tester tool 203.); and 
a computer-readable medium storing instructions executable by the computing environment (See Fig. 3: formation tester tool 203.) to perform operations comprising: 
defining an oil-water rock system without a gaseous phase (See Figure 2A and para[0013]: zones where both water and oil are produced.);
obtaining a suite of logs of rock in the section of a wellbore (See Fig. 4, Fig. 5, and para[0031]. Electrical logs.) using a logging equipment (See Fig. 3, Fig. 4, and para[0032]: downhole formation tester tool.), wherein the suite of logs comprising a resistivity log of the rock (See Fig. 5 and para[0031]. Electrical logs.);
receiving the suite of logs of the rock (See Fig. 5 and para[0031]. Electrical logs.) in the section of the wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See Fig. 3 and para[0032]. Borehole 202, reservoir formation 200.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase (See para[0013]. The method is applied in transient zones where both water and oil are produced.); 
determining a relative permeability ratio of the rock in the section to a flow of the oil phase and the water phase (See Fig. 1 and para[0029]. Calculate the ratio of the relative permeability of the two fluids S18 (i.e. oil and water) using Equation A.), the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil (See para[0027]: equation A.). 
Ikeda discloses the claimed invention except for:
wherein the suit of logs comprising a density log of the rock; and
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock.
Nevertheless Sheng teaches:
determine, using the relative permeability ratio, a flow rate of the oil phase through the rock (See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda to determine, using the relative permeability ratio, a flow rate of the oil phase through the rock such as that of Sheng. Ikeda and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Ikeda teaches, the relative permeability ratio = Kr0 / krw (See Equation A). Sheng teaches, in equation (4.14) that Mroc is equal to the relative permeability ratio multiplied by a ratio of the viscosities, multiplied by the normalized movable oil cross-section area. A person of ordinary skill in the art could have substituted equation (4.13) into equation (4.12) and determined the oil flow rate, q0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Ikeda, because substituting a known equation into another known equation would have resulted in the predictable result of determining the oil flow rate.
Sheng is silent as to the language of:
wherein the suit of logs comprising a density log of the rock.

wherein the suit of logs comprising a density log of the rock (See Fig. 3 and para[0003]: density.); and
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda wherein the suit of logs comprising a density log of the rock such as that of Eyvazzadeh. Ikeda and Eyvazzadeh are analogous to the instant application, because all of the references are directed to the same field of endeavor. Eyvazzadeh teaches, “The identification and evaluation of hydrocarbon productive intervals such as oil and gas reservoirs in a formation traversed by a well bore or borehole have historically been done by lowering instruments into a well and measuring petrophysical parameters such as formation resistivity and density” (See para[0003]). One of ordinary skill would have been motivated to modify Ikeda, because using a density log of the rock would help to evaluate the hydrocarbon production, as recognized by Eyvazzadeh.

Regarding claim 25. (Currently Amended) Ikeda teaches:
A wellbore system comprising: 
a drilling system configured to drill a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped (See Fig. 3 and para[0032]. Borehole 202, reservoir formation 200.), the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase (See para[0013]. The method is applied in transient zones where both water and oil are produced.); and 
(See Fig. 3: formation tester tool 203.), the wellbore computer system comprising: a computing environment comprising one or more computers; and 
a computer-readable medium storing instructions executable by the computing environment to perform operations comprising: 
defining an oil-water rock system without a gaseous phase (See Figure 2A and para[0013]: zones where both water and oil are produced.);
obtain a suite of logs of rock in the section of the wellbore (See Fig. 5 and para[0031]. Electrical logs.) using a logging equipment (See Fig. 3, Fig. 4, and para[0032]: downhole formation tester tool.);
determining water saturation from the suite of logs; 
determining a relative permeability ratio of the rock in the section (See Fig. 1 and para[0029]. Calculate the ratio of the relative permeability of the two fluids S18 (i.e. oil and water) using Equation A.), the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil (See para[0027]: equation A.). 
Ikeda discloses the claimed invention except for:
wherein the suit of logs comprising a density log of the rock;
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock.
Nevertheless Sheng teaches:
(See Section 4.2, Pg. 79-81; and Section 4.5, Pg. 90-91. Equation (4.2):  λrj = Krj/μj. Equation (4.4): Mr = λu/λd. Oil flow rate, q0. 
Equation (4.12): 
    PNG
    media_image1.png
    103
    371
    media_image1.png
    Greyscale

Equation (4.13):
    PNG
    media_image2.png
    178
    783
    media_image2.png
    Greyscale

Equation (4.14): 
    PNG
    media_image3.png
    113
    377
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda to determine, using the relative permeability ratio, a flow rate of the oil phase through the rock such as that of Sheng. Ikeda and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Ikeda teaches, the relative permeability ratio = Kr0 / krw (See Equation A). Sheng teaches, in equation (4.14) that Mroc is equal to the relative permeability ratio multiplied by a ratio of the viscosities, multiplied by the normalized movable oil cross-section area. A person of ordinary skill in the art could have substituted equation (4.13) into equation (4.12) and determined the oil flow rate, q0, using the relative permeability ratio. One of ordinary skill would have been motivated to modify Ikeda, because substituting a 
Sheng is silent as to the language of:
wherein the suit of logs comprising a density log of the rock.
Nevertheless Eyvazzadeh teaches:
wherein the suit of logs comprising a density log of the rock (See Fig. 3 and para[0003]: density.); and
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda wherein the suit of logs comprising a density log of the rock such as that of Eyvazzadeh. Ikeda and Eyvazzadeh are analogous to the instant application, because all of the references are directed to the same field of endeavor. Eyvazzadeh teaches, “The identification and evaluation of hydrocarbon productive intervals such as oil and gas reservoirs in a formation traversed by a well bore or borehole have historically been done by lowering instruments into a well and measuring petrophysical parameters such as formation resistivity and density” (See para[0003]). One of ordinary skill would have been motivated to modify Ikeda, because using a density log of the rock would help to evaluate the hydrocarbon production, as recognized by Eyvazzadeh.

Claims 2, 8, 14, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. Publication No. 2011/0054796) in view of Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.) and  as applied to claims 1, 7, 13, 19, and 25 above, and further in view of Banian et al. (U.S. Publication No. 2014/0136116).

Regarding claim 2. Ikeda teaches:
The method of claim 1, 
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore (See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); 
measuring a flow rate of the water phase through the section of the wellbore (See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); and
determining a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See para[0031]. The viscosity can be either directly measured downhole, using viscosity sensors or any other sensor that can give viscosity as a side product, or can be calculated from the equation of states, knowing the composition, pressure and temperature for the oil and knowing the salinity, pressure and temperature for the water, or any other way to determine the viscosity of water and oil, or directly its ratio.).
Ikeda and Sheng are silent as to the language of:
determining a formation volume factor for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase.
Nevertheless Banian teaches:
(See para[0074] and para[0077]. Formation volume factors are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase such as that of Banian. Ikeda, Sheng, and Banian are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Banian teaches, “Technical advantages of the present disclosure includes a method that allows for accurate formation permeability estimation for horizontal wells, based on multiphase production logs” (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because determining a formation volume factor from pressure, volume, and temperature would have increased the accuracy of estimating the formation permeability, as recognized by Banian.

Regarding claim 8. Ikeda teaches:
The method of claim 7, 
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore (See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); 
(See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); and 
determining a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See para[0031]. The viscosity can be either directly measured downhole, using viscosity sensors or any other sensor that can give viscosity as a side product, or can be calculated from the equation of states, knowing the composition, pressure and temperature for the oil and knowing the salinity, pressure and temperature for the water, or any other way to determine the viscosity of water and oil, or directly its ratio.).
Ikeda and Sheng are silent as to the language of:
determining a formation volume factor for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase.
Nevertheless Banian teaches:
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See para[0074] and para[0077]. Formation volume factors are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase such as that of Banian. Ikeda, Sheng, and Banian are analogous to the instant application, as all of the references are directed to the same field of endeavor of (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because determining a formation volume factor from pressure, volume, and temperature would have increased the accuracy of estimating the formation permeability, as recognized by Banian.

Regarding claim 14. Ikeda teaches:
The medium of claim 13, 
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore (See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); 
measuring a flow rate of the water phase through the section of the wellbore (See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); and
determining a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See para[0031]. The viscosity can be either directly measured downhole, using viscosity sensors or any other sensor that can give viscosity as a side product, or can be calculated from the equation of states, knowing the composition, pressure and temperature for the oil and knowing the salinity, pressure and temperature for the water, or any other way to determine the viscosity of water and oil, or directly its ratio.).
Ikeda and Sheng are silent as to the language of:

Nevertheless Banian teaches:
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See para[0074] and para[0077]. Formation volume factors are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase such as that of Banian. Ikeda, Sheng, and Banian are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Banian teaches, “Technical advantages of the present disclosure includes a method that allows for accurate formation permeability estimation for horizontal wells, based on multiphase production logs” (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because determining a formation volume factor from pressure, volume, and temperature would have increased the accuracy of estimating the formation permeability, as recognized by Banian.

Regarding claim 20. Ikeda teaches:
The system of claim 19, 
determining the relative permeability ratio comprises: 
(See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); 
measuring a flow rate of the water phase through the section of the wellbore (See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); and
determining a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See para[0031]. The viscosity can be either directly measured downhole, using viscosity sensors or any other sensor that can give viscosity as a side product, or can be calculated from the equation of states, knowing the composition, pressure and temperature for the oil and knowing the salinity, pressure and temperature for the water, or any other way to determine the viscosity of water and oil, or directly its ratio.).
Ikeda and Sheng are silent as to the language of:
determining a formation volume factor for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase.
Nevertheless Banian teaches:
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See para[0074] and para[0077]. Formation volume factors are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because determining a formation volume factor from pressure, volume, and temperature would have increased the accuracy of estimating the formation permeability, as recognized by Banian.

Regarding claim 26. Ikeda teaches:
The wellbore system of claim 25, 
determining the relative permeability ratio comprises: 
measuring a flow rate of the oil phase through the section of the wellbore (See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); 
measuring a flow rate of the water phase through the section of the wellbore (See Fig 1 and para[0029]. S14 also measures the flow rate of each respective fluid.); and
determining a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See para[0031]. The viscosity can be either directly measured downhole, using viscosity sensors or any other sensor that can give viscosity as a side product, or can be calculated from the equation of states, knowing the composition, pressure and temperature for the oil and knowing the salinity, pressure and temperature for the water, or any other way to determine the viscosity of water and oil, or directly its ratio.).
Ikeda and Sheng are silent as to the language of:
determining a formation volume factor for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase.
Nevertheless Banian teaches:
determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase (See para[0074] and para[0077]. Formation volume factors are obtained from the PVT analysis of the fluids. Pressure, volume and temperature (PVT parameters).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng determining a formation volume factor and a viscosity for each of the oil phase and the water phase from pressure, volume and temperature of the oil phase and the water phase such as that of Banian. Ikeda, Sheng, and Banian are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir. Banian teaches, “Technical advantages of the present disclosure includes a method that allows for accurate formation permeability estimation for horizontal wells, based on multiphase production logs” (See para[0007]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because determining a formation volume factor from pressure, volume, and temperature would have increased the accuracy of estimating the formation permeability, as recognized by Banian.

Claims 3-4, 6, 9-10, 12, 15-16, 21-22, 24, 27-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. Publication No. 2011/0054796) in view of Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.) and Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) as applied to claims 1, 7, 13, 19, and 25 above, and further in view of Gottumukkala et al. (U.S. Publication No. 2016/0305238).

Regarding claim 3. (Currently Amended) Ikeda is silent as to the language of:
The method of claim 1, 
wherein determining the relative permeability ratio comprises: 
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval.
Nevertheless Gottumukkala teaches:
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore (See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval (See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Ikeda, Sheng, and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Ikeda and Sheng because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 4. (Currently Amended) Ikeda is silent as to the language of:
The method of claim 1, 
wherein the drawdown pressure is a first drawdown pressure, and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval.
Nevertheless Gottumukkala teaches:
(See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval (See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng wherein the drawdown pressure is a first drawdown pressure, and wherein determining the relative permeability ratio comprises: imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval such as that of Gottumukkala. Ikeda, Sheng, and Gottumukkala are analogous to the instant application, as all 

Regarding claim 6. (Currently Amended) Ikeda teaches:
The method of claim 4, 
further comprising generating a plot of the relative permeability ratio versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image4.png
    66
    124
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    65
    135
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    60
    103
    media_image6.png
    Greyscale
.).
Ikeda is silent as to the language of:
a second of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure.
Nevertheless Sheng teaches:
a second of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Page 80, Figure 4.2: water, oil, and total relative motilities.).
(See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Ikeda, because using the known technique of plotting total motility versus water saturation would have helped to make decisions on how to control the mobility in the enhanced oil recovery process, as recognized by Sheng.

Regarding claim 9. (Currently Amended) Ikeda is silent as to the language of:
The method of claim 7, 
wherein determining the relative permeability ratio comprises: 
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval.
Nevertheless Gottumukkala teaches:
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore (See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
(See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Ikeda, Sheng, and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Ikeda and Sheng because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 10. (Currently Amended) Ikeda is silent as to the language of:
The method of claim 9, 
wherein the drawdown pressure is a first drawdown pressure, and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 

Nevertheless Gottumukkala teaches:
wherein the drawdown pressure is a first drawdown pressure (See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval (See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng wherein the drawdown pressure is a first drawdown pressure, and wherein determining the relative permeability ratio comprises: imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined 

Regarding claim 12. (Currently Amended) Ikeda teaches:
The method of claim 10, 
further comprising generating a plot of the relative permeability ratio versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image4.png
    66
    124
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    65
    135
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    60
    103
    media_image6.png
    Greyscale
.).
Ikeda is silent as to the language of:
a second plot of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure.
Nevertheless Sheng teaches:
(See Page 80, Figure 4.2: water, oil, and total relative motilities.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda by a second plot of a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure such as that of Sheng. Ikeda and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir.  Ikeda teaches, “Mobility control is one of the most important concepts in any enhanced oil recovery process” (See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Ikeda, because using the known technique of plotting total motility versus water saturation would have helped to make decisions on how to control the mobility in the enhanced oil recovery process, as recognized by Sheng.

Regarding claim 15. (Currently Amended) Ikeda is silent as to the language of:
The medium of claim 13, 
wherein determining the relative permeability ratio comprises: 
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval.
Nevertheless Gottumukkala teaches:
(See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval (See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Ikeda, Sheng, and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Ikeda and Sheng because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 16. (Currently Amended) Ikeda is silent as to the language of:
The medium of claim 15, 

imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval.
Nevertheless Gottumukkala teaches:
wherein the drawdown pressure is a first drawdown pressure (See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval (See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).


Regarding claim 21. (Currently Amended) Ikeda is silent as to the language of:
The system of claim 19, 
wherein determining the relative permeability ratio comprises: 
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval.
Nevertheless Gottumukkala teaches:
(See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval (See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Ikeda, Sheng, and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Ikeda and Sheng because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 22. (Currently Amended) Ikeda is silent as to the language of:
The system of claim 21, 

imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval.
Nevertheless Gottumukkala teaches:
wherein the drawdown pressure is a first drawdown pressure (See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval (See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).


Regarding claim 24. (Currently Amended) Ikeda teaches:
The system of claim 22, 
further comprising generating a plot of the relative permeability ratio versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image4.png
    66
    124
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    65
    135
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    60
    103
    media_image6.png
    Greyscale
.).

a second plot of total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure.
Nevertheless Sheng teaches:
a second plot of total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Page 80, Figure 4.2: water, oil, and total relative motilities.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda by a plot of water saturation and the total mobility of the water for the plurality of drawdown pressures and the first drawdown pressure such as that of Sheng. Ikeda and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir.  Ikeda teaches, “Mobility control is one of the most important concepts in any enhanced oil recovery process” (See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Ikeda, because using the known technique of plotting total motility versus water saturation would have helped to make decisions on how to control the mobility in the enhanced oil recovery process, as recognized by Sheng.

Regarding claim 27. (Currently Amended) Ikeda is silent as to the language of:
The wellbore system of claim 25, 
wherein determining the relative permeability ratio comprises: 

recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval.
Nevertheless Gottumukkala teaches:
imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore (See Fig. 3 and para[0046]. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.); and 
recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval (See para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns. Equation 2: Pwf/q=Pi(1/q)−141.205 μBPwD/kh, h = Reservoir net pay thickness.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng by imposing a drawdown pressure over a predetermined depth interval through the section of the wellbore; and recording a stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the pre-determined depth interval such as that of Gottumukkala. Ikeda, Sheng, and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Ikeda and Sheng 

Regarding claim 28. (Currently Amended) Ikeda is silent as to the language of:
The wellbore system of claim 27, 
wherein the drawdown pressure is a first drawdown pressure, and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and 
for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval.
Nevertheless Gottumukkala teaches:
wherein the drawdown pressure is a first drawdown pressure (See Fig. 3, Fig. 4, and para[0032]. Initial reservoir pressure.), and wherein determining the relative permeability ratio comprises: 
imposing a plurality of drawdown pressures (See Fig. 3 and para[0019]. Multirate drawdown and pressure buildup transient data.), each greater than the first drawdown pressure (See Fig. 3 and Fig. 4) (Examiner Note: Fig. 3 and Fig. 4 show that measurements can be taken at increasingly higher drawdown pressures), over the pre-determined depth interval through the section of the wellbore (See para[0003]. Net pay thickness.); and 
(See Fig. 2 and para[0027]. The reservoir pressure analysis technique disclosed herein provides a technical basis for determining the consistency and accuracy of reported well flow rates that correspond to the measured wellbore flowing pressure drawdowns.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng wherein the drawdown pressure is a first drawdown pressure, and wherein determining the relative permeability ratio comprises: imposing a plurality of drawdown pressures, each greater than the first drawdown pressure, over the pre-determined depth interval through the section of the wellbore; and for each of the plurality of drawdown pressures, recording a respective stabilized well fluid flow rate through the section of the wellbore at the drawdown pressure over the predetermined depth interval such as that of Gottumukkala. Ikeda, Sheng, and Gottumukkala are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. One of ordinary skill would have been motivated to modify Ikeda and Sheng, because imposing a drawdown pressure and then measuring a fluid flow rate would help to insure consistency and accuracy of data, as recognized by Gottumukkala.

Regarding claim 30. (Currently Amended) Ikeda teaches:
The wellbore system of claim 28, 
(See Fig. 2B, para[0025]-para[0027], para[0031]. One can calculate the graph presented in FIG. 2B that represents the ratio of Kro to Krw as a function of water saturation.   
    PNG
    media_image4.png
    66
    124
    media_image4.png
    Greyscale
,
    PNG
    media_image5.png
    65
    135
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    60
    103
    media_image6.png
    Greyscale
.).
Ikeda is silent as to the language of:
a second plot a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure.
Nevertheless Sheng teaches:
a second plot a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure (See Page 80, Figure 4.2: water, oil, and total relative motilities.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda by a second plot a total mobility versus water saturation for the plurality of drawdown pressures and the first drawdown pressure such as that of Sheng. Ikeda and Sheng are analogous to the instant application, as all of the references are directed to the same field of endeavor of characterization of formation fluids in a reservoir.  Ikeda teaches, “Mobility control is one of the most important concepts in any enhanced oil recovery process” (See Page 79, Section 4.1). One of ordinary skill would have been motivated to modify Ikeda, because using the known technique of plotting total motility versus water saturation would .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. Publication No. 2011/0054796) in view of Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.) and Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) as applied to claim 1 above, and further in view of Ramkrishnan (U.S. 2017/0292377) and Ahmed (Ahmed, "Reservoir Engineering handbook," Elsevier, 2006, 1372 pages).

Regarding claim 5. (Currently Amended) Ikeda teaches:
The method of claim 1, 
wherein determining the relative permeability ratio comprises determining a water saturation (SW) (See Fig. 2A, and para[0028]. Water saturation can be provided by, for example, electrical logs.).
Ikeda and Sheng are silent as to the language of:
wherein determining the relative permeability ratio comprises determining a total mobility (Mt(sw)) of the liquid phase through the rock in the section using 
    PNG
    media_image7.png
    62
    225
    media_image7.png
    Greyscale
 where R is determined from the slope of Fig. 10 plot defined as the flow rate versus a change in pressure for the corresponding water saturation, h is the flow interval, and k is the average interval permeability.

wherein determining the relative permeability ratio comprises determining a total mobility (Mt(sw)) of the liquid phase through the rock in the section (See Fig. 1, Fig.3,  para[0016], and para[0023]. Equation (2): λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng wherein determining the relative permeability ratio comprises determining a total mobility (Mt(sw)) of the liquid phase through the rock in the section such as that of Ramkrishnan. Ikeda, Sheng, and Ramkrishnan are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. Ramkrishnan teaches, “Using the resistivity determinations as well as v, the error between the measured values of v, and normalized conductivities, the estimated values corresponding to the parameters chosen is found, and an iterative correction may be conducted in order to determine modified values for each of S.orm, S.wc, S.wr, and PSD.” (See para[0031]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because using the known technique of determining a total mobility could be used to interactively correct the saturation parameters, as recognized by Ramkrishnan.
Ramkrishnan is silent as to the language of:

    PNG
    media_image7.png
    62
    225
    media_image7.png
    Greyscale
 where R is determined from the slope of Fig. 10 plot defined as the flow rate versus a change in pressure for the corresponding water saturation, h is the flow interval, and k is the average interval permeability.
Nevertheless Ahmed teaches:
using 
    PNG
    media_image7.png
    62
    225
    media_image7.png
    Greyscale
 where R is determined from the slope of Fig. 10 plot defined as the flow rate versus a change in pressure for the corresponding water saturation, h is the flow interval, and k is the average interval permeability (See Page 421 and Page 484-486. Equation (6-135). Equations (7-1) – (7-3). Figure 7-2. J = productivity index.).

    PNG
    media_image8.png
    348
    831
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    87
    827
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    306
    840
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    541
    691
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    77
    811
    media_image12.png
    Greyscale

Ahmed teaches, a method of determining a productivity index, J, using the oil flow rate. It would have been within the skill of a person of ordinary skill in the art to determine a productivity index of the total flow rate using equation (6-135).

    PNG
    media_image7.png
    62
    225
    media_image7.png
    Greyscale
 where R is determined from the slope of Fig. 10 plot defined as the flow rate versus a change in pressure for the corresponding water saturation, h is the flow interval, and k is the average interval permeability such as that of Ahmed. Ikeda, Sheng, Ramkrishnan, and Ahmed are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. Ahmed teaches, “A commonly used measure of the ability of the well to produce is the Productivity Index.” (See Page 484). One of ordinary skill would have been motivated to modify Ikeda, Sheng, and Ramkrishnan, because using well known equations for determining a productivity index would have enabled a person of ordinary skill in the art to measure the ability of a well to produce, as recognized by Ahmed.

Claims 11, 17, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (U.S. Publication No. 2011/0054796) in view of Sheng (Sheng, James J. Modern chemical enhanced oil recovery: theory and practice. Gulf Professional Publishing, 2010.) and Eyvazzadeh et al. (U.S. Publication No. 2007/0203681 A1) as applied to claims 7, 13, 19, and 25 above, and further in view of Ramkrishnan (U.S. 2017/0292377).

Regarding claim 11. (Currently Amended) Ikeda is silent as to the language of:
The method of claim 7, 

Nevertheless Ramkrishnan teaches:
wherein determining the relative permeability ratio comprises determining a water saturation (See Fig. 3: 170) and a total mobility (See Fig. 3: 150) of the liquid phase through the rock in the section using the relative permeability of the water (See Fig. 1, Fig.3,  para[0016], and para[0023]. Equation (2): λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13). kro and krw are the relative permeabilities for the non-wetting (oil) and wetting (water) phases.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water such as that of Ramkrishnan. Ikeda, Sheng, and Ramkrishnan are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. Ramkrishnan teaches, “Using the resistivity determinations as well as v, the error between the measured values of v, and normalized conductivities, the estimated values corresponding to the parameters chosen is found, and an iterative correction may be conducted in order to determine modified values for each of S.orm, S.wc, S.wr, and PSD.” (See para[0031]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because using the known technique of determining a 

Regarding claim 17. (Currently Amended) Ikeda is silent as to the language of:
The medium of claim 13, 
wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water.
Nevertheless Ramkrishnan teaches:
wherein determining the relative permeability ratio comprises determining a water saturation (See Fig. 3: 170) and a total mobility (See Fig. 3: 150) of the liquid phase through the rock in the section using the relative permeability of the water (See Fig. 1, Fig.3,  para[0016], and para[0023]. Equation (2): λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13). kro and krw are the relative permeabilities for the non-wetting (oil) and wetting (water) phases.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water such as that of Ramkrishnan. Ikeda, Sheng, and Ramkrishnan are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. Ramkrishnan teaches, “Using (See para[0031]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because using the known technique of determining a total mobility could be used to interactively correct the saturation parameters, as recognized by Ramkrishnan.

Regarding claim 23. (Currently Amended) Ikeda is silent as to the language of:
The system of claim 19, 
wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water.
Nevertheless Ramkrishnan teaches:
wherein determining the relative permeability ratio comprises determining a water saturation (See Fig. 3: 170) and a total mobility (See Fig. 3: 150) of the liquid phase through the rock in the section using the relative permeability of the water (See Fig. 1, Fig.3,  para[0016], and para[0023]. Equation (2): λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13). kro and krw are the relative permeabilities for the non-wetting (oil) and wetting (water) phases.).
(See para[0031]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because using the known technique of determining a total mobility could be used to interactively correct the saturation parameters, as recognized by Ramkrishnan.

Regarding claim 29. (Currently Amended) Ikeda is silent as to the language of:
The wellbore system of claim 25, 
wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water.
Nevertheless Ramkrishnan teaches:
wherein determining the relative permeability ratio comprises determining a water saturation (See Fig. 3: 170) and a total mobility (See Fig. 3: 150) of the liquid phase through the (See Fig. 1, Fig.3,  para[0016], and para[0023]. Equation (2): λp=λ(Sp(t)), total mobility λ is a fraction of saturation. Equation 13: v = λm / λm(max) = krw*M + kro / ( krw*M + kro )max, normalized total mobility v. At 150, the normalized total mobility v is determined according to equation (13). kro and krw are the relative permeabilities for the non-wetting (oil) and wetting (water) phases.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Ikeda and Sheng wherein determining the relative permeability ratio comprises determining a water saturation and a total mobility of the liquid phase through the rock in the section using the relative permeability of the water such as that of Ramkrishnan. Ikeda, Sheng, and Ramkrishnan are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing data form a wellbore. Ramkrishnan teaches, “Using the resistivity determinations as well as v, the error between the measured values of v, and normalized conductivities, the estimated values corresponding to the parameters chosen is found, and an iterative correction may be conducted in order to determine modified values for each of S.orm, S.wc, S.wr, and PSD.” (See para[0031]). One of ordinary skill would have been motivated to modify Ikeda and Sheng, because using the known technique of determining a total mobility could be used to interactively correct the saturation parameters, as recognized by Ramkrishnan.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Applicant argues that: For example, claim 1 cannot be a mental process performed in the human mind because the method requires performance of physical steps such as drilling, and relies on particular machines, such as the logging equipment.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 7, 13, 19, and 25 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the judicial exceptions recited in the independent claims are seen as being practically performed in the human mind because nothing in the claims prevents a user from manually performing the recited judicial exceptions. Referring to the MPEP 2106.04(a)(2), “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” The test for whether the a claim recites a judicial exception is not whether each and every limitation recited in a claim can practically be performed in the human mind, but rather if the recited judicial exception can practically be performed in the human mind.  Further, the non-abstract additional elements recited in the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer.
Applicant argues that: Independent claim 1, as a whole, integrates any potential judicial exception into a practical application, including a particular machine (e.g., logging equipment, drilling tools) that is integral to the claim. Accordingly, for at least these reasons, independent claim 1 is patent- eligible because it cannot be characterized as an abstract idea and is not directed to a judicial exception.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 7, 13, 19, and 25 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry.
Applicant argues that: Ikeda does not disclose a method that defines an oil-water rock system without gaseous phase. Rather, Ikeda discloses a method that includes measuring the viscosity and flow rates of formation fluids and obtaining the ratio of relative permeabilities of the formation fluids. (See, e.g., Title and Abstract).
(See para[0013]). Further, Ikeda does not define an oil, water, and gas system as Ikeda does not positively require that gaseous phase be present in the system.
Applicant argues that: The method in Ikeda’s separates the water phase and the oil phase. Ikeda discloses “Formation fluid (particularly in a transition zone of a reservoir) typically includes a water phase and an oil phase. Thus, in the next step $12 the water phase is separated from the oil phase. Thereafter, downhole fluid analysis (DFA) S14 is carried out on each of the separated fluids to determine whether it is the water phase or the oil phase. DFA S14 also measures the flow rate of each respective fluid.” /keda, | 29. Instead, the claimed method defines a oil-water rock system and determines a relative permeability ratio (Kir) directly from wellbore drilling data, in particular, without needing to separately determine Kro and Kr.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “without needing to separately determine Kro and Kr”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863